ORDER

PER CURIAM.
Rodney Harris (Movant) appeals from the judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. Movant contends he entered his guilty plea to first-degree robbery unknowingly because his counsel failed to inform him that he would be required to serve 85 percent of the prison term before becoming eligible for parole.
*854Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2003, unless otherwise indicated.